Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR
1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on September 12, 2022 has been entered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim 1 recites a method of organizing human activity because the claim recites a method that includes determining location data of a requester device and a transportation provider device, estimating time periods and distances for fulfilling a ride request, determining an estimated surplus metric as a difference between a payment amount and an estimated request metric, estimating a payment modifier based on the estimated surplus metric, and displaying the payment modifier to a transportation provider.  These limitations describe a method of organizing human activity because they describe a method of managing a commercial interaction and managing interactions between people.  The mere nominal recitation of a server, requester device, transportation provider device, and GPS locator does not take the claim out of the method of organizing human activity grouping. Thus, the claim recites an abstract idea. 
	This judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concepts of determining, estimating, and displaying in a computer environment.  The claimed server, requester device, transportation provider device, and GPS locator are recited at a high level of generality and are merely invoked as tools to perform the determining, estimating, and displaying steps. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea. 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claim as a whole merely describes how to generally “apply” the concepts of determining, estimating, and displaying in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.
	Claims 2-9 are directed to substantially the same abstract idea as claim 1 and are rejected for substantially the same reasons.  Claims 2-4 and 7-9 further narrow the abstract idea of claim 1 by e.g., defining how the surplus metric and modifier are estimated for the commercial interaction.  Claims 5-6 further narrow the abstract idea of claim 1 by defining a process of sending a message to the transportation provider regarding the modifier.  The dependent claims do not add any additional elements to evaluate at Steps 2A prong two or 2B and thus describe neither a practical application of nor significantly more than the abstract idea. 
	Claim 10 recites a method of organizing human activity because the claim recites a method that includes determining location data of a requester device and a transportation provider device, estimating time periods for fulfilling a ride request, determining an estimated surplus metric as a difference between a payment amount and an estimated request metric, estimating a payment modifier based on the estimated surplus metric, and displaying the payment modifier to a transportation provider.  This is a method of managing a commercial interaction and managing interactions between people.  The mere nominal recitation of a processor, storage medium, requester device, transportation provider device, and GPS locator does not take the claim out of the method of organizing human activity grouping. Thus, the claim recites an abstract idea. 
	This judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concepts of determining, estimating, and displaying in a computer environment.  The claimed processor, storage medium, requester device, transportation provider device, and GPS locator are recited at a high level of generality and are merely invoked as tools to perform the determining, estimating, and displaying steps. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea. 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claim as a whole merely describes how to generally “apply” the concepts of determining, estimating, and displaying in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.
	Claims 11-16 are directed to substantially the same abstract idea as claim 10 and are rejected for substantially the same reasons.  Claims 11-13, 15, and 16 further narrow the abstract idea of claim 10 by e.g., defining how the surplus metric and modifier are estimated for the commercial interaction.  Claim 14 further narrows the abstract idea of claim 10 by defining a process of sending a message to the transportation provider regarding the modifier.  The dependent claims do not add any additional elements to evaluate at Steps 2A prong two or 2B and thus describe neither a practical application of nor significantly more than the abstract idea. 
	Claim 17 recites a method of organizing human activity because the claim recites a method that includes determining location data of a requester device and a transportation provider device, estimating time periods for fulfilling a ride request, determining an estimated surplus metric as a difference between a payment amount and an estimated request metric, estimating a payment modifier based on the surplus metric, and displaying the payment modifier to a transportation provider.  This is a method of managing a commercial interaction and managing interactions between people.  The mere nominal recitation of a computer readable medium, processor, requester device, transportation provider device, and GPS locator does not take the claim out of the method of organizing human activity grouping. Thus, the claim recites an abstract idea. 
	This judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concepts of determining, estimating, and displaying in a computer environment.  The claimed computer readable medium, processor, requester device, a transportation provider device, and GPS locator are recited at a high level of generality and are merely invoked as tools to perform the determining, estimating, and displaying. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea. 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claim as a whole merely describes how to generally “apply” the concepts of determining, estimating, and displaying in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.
	Claims 18-20 are directed to substantially the same abstract idea as claim 17 and are rejected for substantially the same reasons.  Claims 18-20 further narrow the abstract idea of claim 17 by e.g., defining how the surplus metric and modifier are estimated for the commercial interaction.  The dependent claims do not add any additional elements to evaluate at Steps 2A prong two or 2B and thus describe neither a practical application of nor significantly more than the abstract idea. 
Allowable over Prior Art
Claims 1-20 would be allowable if rewritten to overcome the 35 U.S.C. 101 rejections.
The following is a statement of reasons for the indication of allowable subject matter:  
	Claims 1, 10, and 17 would be allowable for disclosing determining an estimated request metric comprising a combination of a surplus baseline metric and an expense metric based on a combination of the estimated response time period and the estimated service time period according to the first estimated amount of time and the first estimated distance associated with the estimated response time period and the second estimated amount of time and the second estimated distance associated with the estimated service time period; and determining the estimated surplus metric as a difference between the payment amount and the estimated request metric; and generating, by the one or more servers of the transportation matching system in response to determining that the estimated surplus metric fails to meet a predetermined threshold, an estimated modifier for the transportation request based on the estimated surplus metric.
	Marco ‘420 (U.S. Patent Application Publication No. 2018/0322420) teaches determining compensation for the driver for a first time period, wherein the determined compensation is the greater of a minimum amount of compensation specified in the minimum fare offer and the tracked compensation accrued by the driver during the time period for servicing the at least one ride for the transportation service.  However, the cited art does not teach determining an estimated surplus metric as a difference between the payment amount and the estimated request metric, where the estimated request metric comprises a combination of a surplus baseline metric and an expense metric based on a combination of the estimated response time period and the estimated service time period according to the first estimated amount of time and the first estimated distance associated with the estimated response time period and the second estimated amount of time and the second estimated distance associated with the estimated service time period.
Response to Arguments
Applicant's arguments regarding the 35 U.S.C. 101 rejections have been fully considered but they are not persuasive.  Applicant argues that “the pending independent claims are patent eligible under Step 2A because they recite and integrate a particular machine-that is, a GPS device … As in SiRF, the independent claims recite patent-eligible technology for modifying transportation requests by integrating a particular machine in the form of a GPS locator” (p. 17, para. 2-3).
	Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer (e.g., GPS device), or merely uses a computer (e.g., GPS device) to perform an abstract idea is not indicative of integration into a practical application under Step 2A – see MPEP 2106.05(f).  Using a GPS device (to determine the location of a ride requester and the location of a transportation service provider) for determining a payment modifier manages a commercial interaction between people.  Unlike the claims in SiRF, the GPS device in the present claims is merely used to perform an abstract idea (determining payment for a commercial transaction between a rider and a driver).
Applicant argues that the claims:
include concrete limitations that improve computing systems that provide transportation matching between requester devices and provider devices. Specifically, in contrast to merely "organizing human activity," as asserted by the Office Action, the claimed systems and methods integrate any alleged judicial exception into a practical application by improving the efficiency of computing systems implementing a transportation matching system … the claimed limitations "improve[] the efficiency of a computing system implementing a transportation matching system." Specification at ¶ [0020]. In particular, "reducing cancelation prevents unnecessary re-matching of previously matched transportation requests," which "reduces the number of re-processed transportation requests and messages/notifications sent to transportation provider devices" 

(p. 20, para. 1 – p. 21, para. 2).  Furthermore, Applicant argues that “[t]he claims thus recite a system that ‘reduces processing loads on the computing system’ by ‘prevent[ing] unnecessary re-matching of previously matched transportation requests’” (p. 22, para. 2).
	Contrary to the position taken by Applicant, the claims do not improve the functioning of a computer or any other technology or technical field.  Such an improvement is at best an improvement to the commercial process implemented via the generically recited devices and not an improvement to any of those devices or any technology associated with those devices.
Applicant argues that:
the claim limitations of the currently amended claims, considered as a whole, amount to an inventive concept because the ordered combination of the limitations of the claims provides improvements to computing systems as described above. In particular, the claimed limitations recite a method that utilizes location data received from GPS locators of a requester device and a transportation provider device to generate an estimated response time period and an estimated service time period for a transportation request

(p. 23, para. 3).
	A claim that recites additional elements that amount to an inventive concept (aka “significantly more” than the recited abstract idea) is eligible.  Therefore, any purported inventive concept has to be an additional element that is not part of the abstract idea.  In the present claims, there is no inventive concept that is in addition to (i.e., not a part of) the abstract idea.  For instance, the step mentioned above by Applicant of utilizing location data to generate an estimated response time period and an estimated service time period for a transportation request is part of the abstract idea (i.e., the process step is directed to a method of managing commercial interactions between people).  If the purported inventive concept is part of the abstract idea, it is not an “additional element” under Step 2B.  Therefore, even assuming arguendo that the abstract limitations were novel/non-obvious, “a claim for a new abstract idea is still an abstract idea.” Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUANE MOORE whose telephone number is (571)272-7544.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.N.M./Examiner, Art Unit 3628  
                                                                                                                                 
/OMAR ZEROUAL/Primary Examiner, Art Unit 3628